Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on  02/16/2022.  As directed by the amendment claims 16-30 are canceled, claims 1-15 were previously cancelled and claims 31-41 are newly added. Claims 31-41 are currently pending. Applicant also filed an amended specification to recite priority document number and minor correction to the abstract and other parts of the written specification without adding any new matter, as such the amendment has been entered.  
Response to Arguments
Applicant's arguments filed on 02/16/2022 with respect to 35 U.S.C. §103 rejection of claim(s) 16-18, 20, 21 and 23-30 have been fully considered. 
Applicant has filed a new set of claims after cancelling claims 16-30, and argued Roemhild does not disclose a wound planar substrate having shape retaining stiffness made from at least one layer of film polymer material in which two opposing surface portions overlap in the ear canal to create a continuous hollow cylindrical surface, and the outside diameter of the cylinder  completely engages the inside surface of the outer ear to create an acoustic path to the inner ear while completely covering the ear canal and providing full sensor contact therewith. 
Examiner does not agree with those assertions, because in (Fig.2) Roemhild shows the longitudinal cross section of the sensor device which is inserted into a human ear canal. In the inserted position it clearly shows the device leaves a hollow channel from outer ear to inner ear, and (Fig.1) shows the radial cross section of the device which does not show a complete closed circle, however Roemhild discloses in (¶:[0004], [0026])  the ear canal varies greatly in shape and size from person to person, for that reason the housing is made of elastic material, so that the flexible sensor housing is pressed against the surface of the body opening, and it would be obvious for a person with ordinary skill in the art that the flexible housing would take a closed cylindrical shape depending on the size of the ear canal. 
Applicant further argued that a person of ordinary skill in the art would not consider Tran et al to be relevant to applications involving in the ear sensory devices and would not motivate a person of ordinary in the art to modify Roemhild to achieve the subject matter of the rejected claims, that argument is not persuasive either. 
As stated in the prior rejection, Tran discloses a flexible sensor device with a flexible substrate (¶:[0006]), and the flexible sensor device can be rolled into a sleeve, tube, or the like as recited in (¶:[0083]). Tran reference was sited to show the structure of the substrate material which can have any suitable shape or dimension in a three dimensional space (¶:[00027] & [0079]). 
Tran’s device is a sensor with flexible construction and be able to form different three dimensional shape, so it does not have to specifically disclose the sensor only has to be used for inserting into an ear. 
In view of the foregoing remarks, the Examiner finds the arguments are not persuasive, and the new set of claims will be rejected using those same prior arts.
     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 23-24, 26-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (DE 102005029355 A1) by Roemhild in view of the publication (US 2020/0008299 A1) by Tran et al. 
Regarding claim-31 Roemhild discloses a device for sensory detection of at least one human vital parameter comprising: a support, shaped, dimensioned and configured to be at least partly removable when placed in a human outer ear canal and to which at least one sensor for detection of a vital parameter is attached (¶:[0001] recites, the invention relates to an arrangement for monitoring at least one physiological parameter, comprising one or more sensors that are surrounded by a housing that can be inserted into a body opening, in particular into an auditory canal) the housing is considered as the support,  
Roemhild further discloses the support including a planar substrate (Fig.1) shows a radial cross section of the housing (4), which takes the shape of an open cylinder when inserted into an ear canal, and (¶:[0012]) recites the housing is made of elastic material, the elastic material enables it to be open substantially flat shape when not inserted (¶:[0013]), in which the at least one sensor is integrated or onto which the at least one sensor is applied (¶:[0033] recites a sensor 2 is integrated into the housing 4), also shown in (Fig.1&2), 
the film polymer material being configured to be placed into the human outer ear canal to define a closed hollow cylinder including a continuously open hollow channel having a cylindrical axis in common with the hollow cylinder (Fig.2) shows the side cross sectional view of the housing (4), inserted into an ear canal, has a cylindrical shape, and when inserted into an ear canal the housing has an open hollow channel with an axis, 
the hollow cylinder including a hollow cylinder outer wall region in contact with the ear canal when the support is placed in the ear canal outer wall region being configured when placed in the human outer ear canal to at least partly be in surface contact with an outer part of the ear canal (Fig.2) shows the hollow cylindrical housing when inserted into an ear canal the outer wall of the housing comes in contact with the surface (10.3) of outer ear canal;
Roemhild shows in (Fig.1 & 2), the radial and side cross sectional view of the housing (4), which is rolled into a shape of hollow cylinder with an opening (4.4), 
but does exactly show: the planar substrate being configured to convert into the closed hollow cylinder when placed in the human outer ear canal by winding around the common cylindrical axis to have an uninterrupted lateral surface which adapts to internal geometry of the ear canal; 
However acknowledges the ear canal varies greatly in shape and size from person to person, as recited in (¶:[0004], [0006]) and for that reason the housing is made of elastic material, so that the flexible sensor housing is pressed against the  surface of the body opening, as recited in (¶:[0026]), and It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to understand the flexible housing would take a closed cylindrical shape depending on the size of the ear canal where it is inserted.     
the planar substrate has a shape-retaining stiffness when wound to be transformed into a hollow cylinder around the cylindrical axis and has two opposing overlapping planar substrate sections which retain the substrate in the ear without any external mechanical constraint the planner substrate which is the housing of the device is made of elastic material and be able to adapt the shape of a hollow cylinder, and it would be obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention that the two edges of the housing may or may not overlap with each other depending on the size of the ear canal where it is used, (¶:[0026]).
Roemhild discloses the housing is made of silicone or thermoplastic elastomeric or material, as recited in (¶:[0012]), however does not specifically disclose the planar substrate comprising at least one layer of film polymer material,
Tran discloses in an analogous art, discloses a flexible biosensor device with a flexible substrate (¶:[0112]), wherein, he discloses the flexible substrate is made from any polymer (¶:[0056]), and further recites in (¶:[0041] biosensors such as EKG/ECG electrodes, glucose test strips and pads are manufactured by di-electric inks printed on thin film polyester. 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible substrate or housing of Roemhild’s device to be made of polymer material, where low cost biosensor electrodes can be printed on thin film polyester, as taught by Tran (¶:[0041]). 
Regarding claim-32 Roemhild in view of Tran discloses the device of claim-31, Roemhild further discloses wherein the planar substrate has a first outer cylinder diameter that is greater than a second outer cylinder diameter when wound into the hollow cylinder which when placed in the ear canal (Fig.2) depicts the configuration of the device when inserted into the ear canal, where it clearly shows the substrate has a diameter near the opening of ear canal which is larger than the diameter of the other end of the substrate which is inside the ear canal. 
Regarding claim-33 Roemhild in view of Tran discloses the device of claim-31, Roemhild does not specifically discloses wherein the planar substrate has at least two surface segments which are integrally connected to one another via an intermediate web region so that the surface segments are wound into a hollow cylinder.
However, Tran discloses the flexible substrate can have any suitable shape or dimension along any vector for example the shape of the substrate can include a rectangle, block, triangle, amorphous shape, sphere, cube, polygon, and the like formed in three dimensions or as a substantially two dimensional sheet, as recited in (¶:[0027], [0079]), an example is given in (Fig.5K) where it shows un-cut substrate with three sections, where those sections are interconnected through narrow sections, similar to the arrangement as shown in (Fig.4b) of the current specification. 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible substrate or housing of Roemhild’s device with different sections and shapes which are connected with each other, as taught by Tran (Fig.5K).
Regarding claim 34 Roemhild in view of Tran discloses the device of claim-33, Roemhild does not specifically discloses wherein at least one surface segment in a wound state has individually radially extending finger sections which each mesh with one another in pairs.
However Tran discloses in (¶:[0027], [0079] the flexible substrate can have any suitable shape or dimension along any vector for example the shape of the substrate can include a rectangle, block, triangle, amorphous shape, sphere, cube, polygon) an example is given in (Fig.5K) where it shows un-cut substrate with three sections which are interconnected through narrow sections, similar to the arrangement as shown in (Fig.4b) of the current specification. It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible substrate or housing of Roemhild’s device with different radially extending sections which will mesh with one another when the substrate is rolled based on the requirement of where the flexible sensor is used. 
Regarding claim-35 Roemhild in view of Tran discloses the device of claim-33, Roemhild further discloses wherein the at least one sensor is selected from the group of an electrical resistance sensor, a light sensor system including a light source and light detector, and an acceleration sensor (¶:[0005] recites, one of the device uses a light emitter and optical sensor).
Regarding claim-36 Roemhild in view of Tran discloses the device of claim-31, Roemhild discloses a hollow cylinder outer wall region facing the outer ear canal (Fig.2) shows the cylindrical housing when inserted into an ear canal, the outer wall is coming in contact with the surface (10.3) of outer ear canal. 
Roemhild does not specifically discloses wherein at least one exposed metallic surface contact which is connected to an electrical component integrated within the planar substrate, however Tran discloses flexible sensor device uses microneedles as the form of interface with skin for detecting sugar level, as recited in (¶:[0098]). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flexible sensor device of Roemhild with metallic contact for detecting sugar level as an advancement, which is  taught by Tran (¶:[0097]). 
Regarding claim-37 Roemhild in view of Tran discloses the device of claim-31, Roemhild further discloses the device comprising a signal and power transmission unit attached to the support which is configured to exchange signals and power with an external terminal device when implanted in the ear canal (¶:[0024] sensors integrated in the housing can be connected to an external power supply and an external evaluation unit via a cable). 
Regarding claim-38 Roemhild in view of Tran discloses the device of claim-31, Roemhild further discloses wherein the support when placed in the human ear is located at least partly in the human outer ear canal with access to the eardrum through the outer ear canal from (Fig.2) it is seen that, when sensor device is inserted into the ear canal the ear drum has free access to outer environment through the hollow channel. 
Regarding claim-39 Roemhild in view of Tran discloses the device of claim-35, Roemhild further discloses wherein the at least one sensor is integrated into the surface segment (Fig.2) shows the sensor (2) is integrated into the flexible surface of the device.
Regarding claim-40 Roemhild in view of Tran discloses the device of claim-31, Roemhild does not specifically discloses wherein at least one actuator is attached to the support. 
Tran discloses in an embodiment the flexible sensor circuit is used as an ear module, wherein a speaker is used to work as hearing aid (¶:[0339]). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to enhance the capability of the device by attaching a speaker to the flexible support so that when it is inserted into the ear canal it can also work as a hearing aid, as taught by Tran (¶:[0339]).
Regarding claim-41 Roemhild in view of Tran discloses the device of claim-31, Roemhild further discloses the device comprising detecting of at least one of heart rate, an ECG signal, body temperature, blood oxygen saturation, CO2 level, pH value, blood sugar, skin resistance, and blood pressure (¶:[0022] recites, the device has a  pulse rate sensor, temperature sensor and oxygen saturation measurement sensor).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792